NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LISA WONG,                                      No. 17-56765

                Plaintiff-Appellee,             D.C. No. 2:17-cv-05978-SVW-E

 v.
                                                MEMORANDUM*
KRACKSMITH, INC.,

                Defendant-Appellant,

and

BOSCHAL LEE; et al.,

                Defendants,

 v.

WILLIAM STOCKER,

                Movant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted March 12, 2019**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Appellants Kracksmith, Inc., and William Stocker, its attorney in this action,

appeal from the district court’s order remanding plaintiff’s action to California

state court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s decision to remand a removed case. Patel v. Del Taco, Inc., 446

F.3d 996, 998 (9th Cir. 2006). We affirm.

      The district court properly remanded the action to state court because

appellants failed to establish that the state court could not enforce their rights. See

id. at 998-99 (two-part test for removal under 28 U.S.C. § 1443(1)). Contrary to

appellants’ contentions, appellants have not identified a California statute or

constitutional provision that purports to command the state court to ignore their

federal civil rights. To the extent that defendants argue that removal was proper

under 28 U.S.C. § 1441, we lack jurisdiction to review the remand order. See 28

U.S.C. § 1447(d) (court lacks jurisdiction to review the district court’s remand

order based on § 1441); Patel, 446 F.3d at 998.

      The district court did not abuse its discretion by sua sponte awarding

sanctions against Stocker under Federal Rule of Civil Procedure 11(b) because

Stocker filed a frivolous notice of removal. See Holgate v. Baldwin, 425 F.3d 671,


                                           2                                      17-56765
675-77 (9th Cir. 2005) (standard of review and factors for imposing Rule 11

sanctions); Barber v. Miller, 146 F3d 707, 711 (9th Cir. 1998) (Rule 11’s safe

harbor provision only applies where sanctions are raised through motion of a

party).

      The district court did not abuse its discretion by denying appellants’ motion

for reconsideration because appellants provided no basis for reconsideration. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir.1993) (setting forth standard of review and requirements for reconsideration).

      We reject as without merit appellants’ contentions that the district court

denied them due process.

      Appellants’ requests for fees and costs, set forth in their opening brief, is

denied.

      AFFIRMED.




                                          3                                     17-56765